
	
		II
		110th CONGRESS
		1st Session
		S. 2190
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the inclusion of barbiturates and benzodiazepines as covered part D
		  drugs beginning in 2008.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Mental Health
			 Prescription Drug Access Act of 2007.
		2.Inclusion of
			 barbiturates and benzodiazepines as covered part
			 D drugs beginning in 2008Section 1860D–2(e)(2)(A) of the
			 Social Security Act (42 U.S.C.
			 1395w–102(e)(2)(A)) is amended by inserting and, beginning in 2008,
			 other than subparagraphs (I) (relating to barbiturates) and (J) (relating to
			 ben­zo­di­az­e­pines) of such section after
			 agents).
		
